PER CURIAM.
Yogendra and Bharti Dhanik, the homeowners, appeal the foreclosure judgment entered by the trial court against them and in favor of the lender, U.S. Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corporation, CSAB Mortgage-backed Trust 2006-2. They argue that the lender did-mot prove- its standing to sue, and the lender confesses error. Accordingly, wé reverse the foreclosure judgment and remand for the entry of an involuntary dismissal order. See Elsman v. HSBC Bank USA 182 So.3d 770 (Fla. 5th DCA 2015) (holding that, Where bank failed to establish standing, foreclosure judgment must *1136be reversed and matter remanded for an entry of order of involuntary dismissal). Accord Walters v. Nationstar Mortg., LLC, 180 So.3d 236 (Fla. 6th DCA 2015); Figueroa v. Fed. Nat’l Mortg. Ass’n, 180 So.3d 1110 (Fla. 5th DCA 2015); Ford v. JPMorgan Chase Bank, 175 So.3d 375 (Fla. 5th DCA 2015); Schmidt v. Deutsche Bank, 170 So.3d 938 (Fla. 5th DCA 2015).
REVERSED and REMANDED.
LAWSON, C.J., PALMER and BERGER, JJ., concur.